Case 5:21-cv-02450-NC Document 1-4 Filed 04/06/21 Page 1 of 23




                 Exhibit D
           Case 5:21-cv-02450-NC Document 1-4 Filed 04/06/21 Page 2 of 23

                                                                                                   US010333328B1

(12) United States Patent                                                       (10) Patent No.: US 10 ,333,328 B1
     Hom et al.                                                                 (45) Date of Patent:                           Jun . 25, 2019
(54 ) MULTI -BATTERY CHARGING STATION                                       (58 ) Field of Classification Search
      WHICH SELECTIVELY CONNECTS                                                       CPC ... .. HO2J 7 /0014 ; H02J 7 /0016 ; HO2J 7 /0019 ;
      BATTERY SUB -MODULES TO A COMMON                                                            HO2J 7 /0021; HO2J 7 /0026 ; HO2J 7 /0091
      POWER BUS FOR CHARGING                                                           USPC         . ............. 320 / 107 , 116 , 118 , 132 , 150
                                                                                  See application file for complete search history .
(71 ) Applicant: Kitty Hawk Corporation , Mountian
                  View , CA (US)                                            (56 )                References Cited
(72 ) Inventors : Lewis Romeo Hom , Mountain View ,                                       U .S . PATENT DOCUMENTS
                  CA (US ); Brian Robert Viele , Crozet,
                  VA (US ); Scott Furman , Menlo Park ,                          10 ,110 ,033 B1 * 10/ 2018 Hom . . .............. HO5K 7 /20136
                   CA (US)                                                    2013 /0015819 AL      1/2013 Nakashima
                                                                             2017/0353042 Al 12 /2017 Liu
(73 ) Assignee: Kitty Hawk Corporation , Mountain                           * cited by examiner
                   View , CA (US)
                                                                            Primary Examiner — Edward Tso
( * ) Notice :     Subject to any disclaimer, the term of this              (74 ) Attorney, Agent, or Firm — Van Pelt, Yi & James
                   patent is extended or adjusted under 35                  LLP
                   U . S .C . 154 (b ) by 0 days .
(21) Appl. No.: 16 /135,851                                                 (57 )                       ABSTRACT
                                                                            Battery sub -modules are selecting to electrically connect to
( 22) Filed :    Sep . 19 , 2018                                            a common power bus, including by: determining if a dis
                                                                            charge -related fault indication for a given battery sub
            Related U .S . Application Data                                 module indicates that the given battery sub -module is in a
(63 ) Continuation of application No. 15 /885,303, filed on                 discharge -related fault condition . If so , the given battery
     Jan . 31, 2018 , now Pat. No. 10 , 110 ,033 .                          sub -module is excluded from the selected battery sub
                                                                            modules such that said given battery sub -module is electri
(51) Int. CI.                                                               cally disconnected from the common power bus. The
       HOIM 10 /44             ( 2006 .01)                                  selected battery sub -modules are configured so that the
      HOIM 10 /46              ( 2006 .01 )                                 selected battery sub -modules are electrically connected to
     HO2J 7700                 ( 2006 .01)                                  the common power bus; the selected battery sub -modules
     H05K 7 /20                (2006 . 01)                                  that are electrically connected to the common power bus are
(52) U . S . CI.                                                            charged .
      CPC ....... H02J 770052 (2013.01); H05K 7/20136
                                                         (2013 .01)                            15 Claims, 12 Drawing Sheets


                                                                   Start

                                                Receive, for each battery sub module
                                                                              -      in a
                                                plurality of battery sub -modules , a metric in   100
                                              order to obtain a plurality ofmetrics associated
                                                  with the plurality of battery sub -modules

                                                 Select, from the plurality ofbattery sub
                                              modules , one or more battery sub modules
                                                                                -       to        102
                                               electrically connect to a common power bus
                                                       using the plurality ofmetrics

                                              Configure the selected battery sub -modules so
                                                that the selected battery sub -modules are        104
                                               electrically connected to the common power
                                                                    bus


                                              Charge the selected battery sub -modules that       106
                                                are electrically connected to the common
                                                                 power bus


                                                                    End
     Case 5:21-cv-02450-NC Document 1-4 Filed 04/06/21 Page 3 of 23


U . S . Patent         Jun . 25, 2019        Sheet 1 of 12       US 10 , 333 ,328 B1




                                         Start

                  Receive , for each battery sub -module in a
               plurality ofbattery sub -modules, a metric in 1 100
             order to obtain a plurality ofmetrics associated
                 with the plurality ofbattery sub -modules

                    Select, from the plurality of battery sub
                 modules, one or more battery sub -modules to       102
                  electrically connect to a common power bus
                         using the plurality ofmetrics

             Configure the selected battery sub -modules so
                that the selected battery sub -modules are  s 104
                  electrically connected to the common power
                                       bus

                 Charge the selected battery sub -modules that      106
                   are electrically connected to the common
                                   power bus

                                         End




                                        FIG . 1
     Case 5:21-cv-02450-NC Document 1-4 Filed 04/06/21 Page 4 of 23


U . S . Patent         Jun . 25, 2019           Sheet 2 of 12            US 10 , 333 ,328 B1




                                                                                 200

                                                                             Charger

                                                        Control Connection
                                                                202
                                        210
                              Battery System               Control Bus
      Common Positive Bus

                                                                               CPonsietcvon CNoengactivoen
            214                                                 224


     218a 212a     220a 218b 212b | 220b                        222
                 BMS                      BMS
         Battery Sub            Battery Sub                Charger
          Module 1               Module N                  Interface



                                   Common Negative Bus
                                                216




                                              FIG . 2
 Case 5:21-cv-02450-NC Document 1-4 Filed 04/06/21 Page 5 of 23


  atent        Jun . 25, 2019      Sheet 3 of 12                  US 10 , 333 ,328 B1




                        300 302
                        300 302               304
                                              304            312           316
                                                                           316

306 V Battery Sub
        Module 1                SOCSOC1 Voetmanes
                                        Vcell,max,1 Touring | Voronin
                                                        ISM ,min,1    Vcell,min,1

308 V Battery Sub - TN          SOCN     Vcell,max ,N   ISM ,min .N   Vcell,min ,N
       Module N


                                             ? ? ?
                                              310            314           318

                                       | Volmax| sumn| Vectmm7




                                   FIG . 3
     Case 5:21-cv-02450-NC Document 1-4 Filed 04/06/21 Page 6 of 23


U . S . Patent         Jun . 25, 2019        Sheet 4 of 12                US 10 , 333, 328 B1


                                         Start                              r 102
                              BSM being evaluated in
                                                              5401             Yes
                                  fault condition ?

                                           | No
                                                                    400
                             Temperature , associated                          No
                            with BSM being evaluated ,
                            within temperature range ?

                                               Yes
                                                                    402
      No                    SOC, associated with BSM
                            being evaluated , exceeds
                                 SOC threshold ?

                                          Yes             - 404
             Exclude battery sub -module being evaluated from the
            selected battery sub -modules such that the battery sub
           module being evaluated is electrically disconnected from
                              the common power bus
                                               - - - - - - - - --   406
                 Include battery sub -module being evaluated in the
           selected battery sub -modules to be electrically connected
                           to the common power bus - -   -




                                         End

                                        FIG . 4
Case 5:21-cv-02450-NC Document 1-4 Filed 04/06/21 Page 7 of 23


 atent          Jun . 25, 2019                    Sheet 5 of 12                US 10 , 333 ,328 B1




                           Vcell,max reaches Vcc-CV
             500                                                        502


      Constant Current                                           Constant Cell
    (Charging Current =                                             Voltage
          f (ISM ,min ))                                     ( Charging Current =
                                                                  f(Vcell,max ))


                           Vcell,max reaches Vcv -co
                                                                  Timeout or
                                                                     reaches
                                           504
                                                                  Icharge - complete



                            Completed Charging

                                     .. . . ...




                                   FIG . 5
    Case 5:21-cv-02450-NC Document 1-4 Filed 04/06/21 Page 8 of 23



U.S. Paten
      atent          Jun . 25, 2019       Sheet 6 of 12             US 10 ,333,328 B1


                                                                              106
                                       Start

             Obtain a minimum sub -module current, wherein the
               minimum sub -module current is determined by            bs 600
             selecting a minimum from a plurality of sub -module
                     currents in the plurality of metrics

          Set a charging current based at least in part on the
    602 v minimum sub -module current, wherein the charging
           current is used to charge the selected battery sub
                                      modules

              Obtain a globalmaximum cell voltage , wherein the
    604 v       globalmaximum cell voltage is determined by
              selecting a maximum from a plurality ofmaximum
                    cell voltages in the plurality ofmetrics

                                                ......
                                                         ..   606
                           Vcell,max exceeds Vcc-cv ?                    No

                                            Yes
             Set the charging current based at least in part on the 1 608
                         globalmaximum cell voltage


                                  ( EndEnd )

                                      FIG . 6
Case 5:21-cv-02450-NC Document 1-4 Filed 04/06/21 Page 9 of 23


 atent            Jun . 25, 2019             Sheet 7 of 12           US 10 , 333 ,328 B1




                                  700
                        Battery System

   702a        704a        702b          7046                  708
                                                                            706
        BMS                           BMS
    Battery Sub             Battery Sub                Charger           Charger
     Module 1                    Module N              Interface


          710a                        710b
          39
          AANW
     VIXXXXXXX
     WANDA                       YU
                             .




                                         FIG . 7
Case 5:21-cv-02450-NC Document 1-4 Filed 04/06/21 Page 10 of 23


  atent                                   Jun . 25, 2019                                                 Sheet 8 of 12             US 10 , 333 ,328 B1



                                                                   800
                                                       Charger
                                                                   802
                                             Heating &
                                          Cooling System
                                           (Including Fan )

                                                           IW
                                                            .I I
                                                                   .




                                                                       ENIT F R
                                                       .


                                                               .




                                                                   .




                                                                                  :   804
                                    806
                                                                                  .




                                                       .



                                                       .
                                                               .   .
                                                                                                                        808
                                                                   .




                                                           NOI L I DFIE FWEIKTH
                                                                   .




          1



                                                               .                      .
                                                                                                                        Battery System
                                          ELI ELTIRO
                                                       .
                                                       .
                                              .                                       .

                                                                                  .
          +                                                        .
                                                                   I

                                                                                      .
                                                                                           .
                                                                                      .




                                                                                      .


          -                                   .                                       .




          T                                                                           .

                                                                                           .             .
                                              .        .                              .
          -




          -




                                                                                                                 816
                            INL FIELND
          -


          -



          -




          -




          -
              IDLFtIELIFT                                                                                    .




                                                                                                             .


                                                                                                             .



                                                                                                             .



                                                                                                             .

          -


                                                                                                             .
          -




          -




  810a                                         812a 810b                                                         8126                    814
                                                                                                         .

          +



          -


          -

                                                                                               INIEITI   .


                                                                                                         .
                                                                                                             .




                                                                                                             .




                                         BMS                                                                 BMS
      Battery Sub                                                                         Battery Sub                         Charger
       Module 1                                                                            Module N                           Interface




                                                                                          FIG . 8
    Case 5:21-cv-02450-NC Document 1-4 Filed 04/06/21 Page 11 of 23



U.S. Pater
        atent             Jun . 25, 2019            Sheet 9 of 12                US 10 , 333 ,328 B1




                                  Start                                         102
                                                      400
                           T , associated with                        No
                         BSM being evaluated ,
                            within T range ?
                                                                                               900
                                                                 No             T below T
                                        Yes                                       range ?
                                                           102
                         SOC , associated with                                 Yes          902
   No
                         BSM being evaluated,                               Turn on an internal
                             exceeds SOC                                   heating element that
                               threshold ?                                  corresponds to the
                                                                           battery sub -module
                                                                             being evaluated
                                        Yes         404
              Exclude battery sub -module being evaluated


        w
        ww
              from the selected battery sub -modules such
             that the battery sub -module being evaluated is
               electrically disconnected from the common
                                power bus
                                                      406
             Include battery sub -module being evaluated in
        w        the selected battery sub -modules to be
              electrically connected to the common power
                                  bus


                                  End


                                                 FIG . 9
Case 5:21-cv-02450-NC Document 1-4 Filed 04/06/21 Page 12 of 23


  atent           Jun . 25, 2019         Sheet 10 of 12            US 10 , 333, 328 B1




                          Start                                  102
                                            400
                   T , associated with                 No
                 BSM being evaluated,
                    within T range ?
                                                                             1000
                            | Yes                         Blow air over the battery
                                                             sub -module being
                                             402          evaluated , wherein the
                                                           blown air is heated or
No               SOC , associated with                    cooled depending upon
                 BSM being evaluated ,                    the temperature and is
                     exceeds SOC                          heated or cooled using
                      threshold ?                          an externalheating or
                                                              cooling source

                                Yes              404
     Exclude battery sub -module being evaluated
      from the selected battery sub -modules such
     that the battery sub -module being evaluated is
       electrically disconnected from the common
                         power bus
                                --- ---       406
     Include battery sub -module being evaluated in
         the selected battery sub -modules to be
      electrically connected to the common power
                          bus


                          End


                                      FIG . 10
  Case 5:21-cv-02450-NC Document 1-4 Filed 04/06/21 Page 13 of 23


      atent               Jun . 25, 2019            Sheet 11 of 12           US 10 ,333 ,328 B1




           1100               1102                         1104
        Charge              Charge                  Charge & Update          Charge
                     i+ 1                    i+ N                       i+N + 1          Cycle


                                             FIG . 11A




            1150
 Charging                                       1160
  Current
               20 Min .     1154       20 Min . trest Min . Pulse Train
               ( 1152)                 (1156 ) \ (1162)       (1158 )
                                                           - -- --- - - -- -- --
110
                                                                                        To CC .
                                                             21 ... 10             g     ccv
                                                                                       Charging
                                                                      A .
       Vcell,min =             Vcell,min =                                  Time/Condition
        Vco,low                 Vco,high          tpulse
                                                Minutes
                                             FIG . 11B
     Case 5:21-cv-02450-NC Document 1-4 Filed 04/06/21 Page 14 of 23


U . S . Patent                                             Jun . 25, 2019         Sheet 12 of 12             US 10 , 333, 328 B1




                                                                                                                 106
                                                                                 Start


                                                                                                 1200

                         Charge-only                                    Perform charge                   Charge -and -update
                                                                            only process or
                                                                             charge -and
                                                                        update process ?


     Charge the selected battery sub fr 1202                                                  Exercise the selected battery
               vithoutexercising the
     modules without                                                                           sub -modules in a manner
      selected battery sub -modules in                                                     associated with updating a health
         a manner associated with                                                           metric and charge the selected
         updating a health metric
          . .. . .   .   . . .....   . .. . . . . .. . .
                                                                                 1204            battery sub -modules

                                                                                 End




                                                                               FIG . 12
          Case 5:21-cv-02450-NC Document 1-4 Filed 04/06/21 Page 15 of 23


                                                     US 10 ,333 , 328 B1
      MULTI -BATTERY CHARGING STATION                                 as a processor configured to execute instructions stored on
         WHICH SELECTIVELY CONNECTS                                   and /or provided by a memory coupled to the processor. In
     BATTERY SUB -MODULES TO A COMMON                                 this specification , these implementations , or any other form
             POWER BUS FOR CHARGING                                   that the invention may take, may be referred to as tech
                                                                  5 niques . In general, the order of the steps of disclosed
             CROSS REFERENCE TO OTHER                                processes may be altered within the scope of the invention .
                       APPLICATIONS                                  Unless stated otherwise , a component such as a processor or
                                                                      a memory described as being configured to perform a task
   This application is a continuation of co -pending U .S .          may be implemented as a general component that is tem
patent application Ser. No . 15 /885 ,303 entitled MULTI - 10 porarily configured to perform the task at a given time or a
BATTERY CHARGING STATION WHICH SELEC - specific component that is manufactured to perform the task .
 TIVELY CONNECTS BATTERY SUB -MODULES TO A                    As used herein , the term “processor ' refers to one or more
COMMON POWER BUS FOR CHARGING filed Jan . 31, devices                 , circuits, and /or processing cores configured to
2018 which is incorporated herein by reference for all 15 process      data , such as computer program instructions .
                                                                 A detailed description of one or more embodiments of the
purposes .
                                                                      invention is provided below along with accompanying fig
          BACKGROUND OF THE INVENTION                                ures that illustrate the principles of the invention . The
                                                                      invention is described in connection with such embodi
   New types of aircrafts are being developed which rely ments, but the invention is not limited to any embodiment.
solely upon battery power. In some cases , new types of 20 The scope of the invention is limited only by the claimsand
support and /ormaintenance systems must also be developed the invention encompasses numerous alternatives , modifi
since existing support and /or maintenance systems (e . g ., cations and equivalents . Numerous specific details are set
designed for other products ) will not work with these new     forth in the following description in order to provide a
all-electric aircraft .                                        thorough understanding of the invention . These details are
                                                            25 provided for the purpose of example and the invention may
      BRIEF DESCRIPTION OF THE DRAWINGS                              be practiced according to the claims without some or all of
                                                                      these specific details . For the purpose of clarity, technical
   Various embodiments of the invention are disclosed in the         material that is known in the technical fields related to the
following detailed description and the accompanying draw    invention has not been described in detail so that the
ings .                                                   30 invention is not unnecessarily obscured .
  FIG . 1 is a flowchart illustrating an embodiment of a                Various embodiments of a charger which charges a battery
process to charge a battery system with battery sub -modules          system with a plurality of battery sub -modules on a common
on a common power bus .                                              power bus are described herein . In some embodiments , the
   FIG . 2 is a diagram illustrating an embodiment of a               charger works by receiving, for each battery sub -module in
charger and a battery system that is being charged .       35 a plurality of battery sub -modules , a metric in order to obtain
  FIG . 3 is a table illustrating an embodiment of metrics    a plurality ofmetrics associated with the plurality of battery
associated with a plurality of battery sub -modules .                 sub -modules . One or more battery sub -modules to electri
   FIG . 4 is flowchart illustrating an embodiment of a              cally connect to a common power bus using the plurality of
process to select battery sub -modules to electrically connect       metrics are selected from the plurality of battery sub
to a common power bus for charging .                           40 modules. The selected battery sub -modules are configured
   FIG . 5 is a diagram illustrating an embodiment of a state     so that the selected battery sub -modules are electrically
machine associated with charging.                                 connected to the common power bus and then the selected
    FIG . 6 is a flowchart illustrating an embodiment of a battery sub -modules that are electrically connected to the
process to set a charge -related setting using the plurality of common power bus are charged .
metrics .                                                      45 FIG . 1 is a flowchart illustrating an embodiment of a
    FIG . 7 is a diagram illustrating an embodiment of heating process to charge a battery system with battery sub -modules
 coils in a battery system .                                      on a common power bus. In some embodiments, the process
   FIG . 8 is a diagram illustrating an embodiment of a               is performed by a charger which is external to the battery
charger with a heating and cooling system , including fans . system . For example , the battery system may be used in an
   FIG . 9 is a flowchart illustrating an embodiment of a 50 all - electric aircraft and the aircraft is charged at charging
process to turn on an internal heating element as needed .         stations (e.g ., at home, at a workplace, at a hanger /airport ,
   FIG . 10 is a flowchart illustrating an embodiment of a         etc .).
process to blow hot or cold air as needed .                           At 100 , a metric is received for each battery sub-module
   FIG . 11A is a diagram illustrating an embodiment where         in a plurality of battery sub -modules in order to obtain a
health metrics are updated on a periodic basis .                55 plurality of metrics associated with the plurality of battery
   FIG . 11B is a diagram illustrating an embodiment of a          sub -modules . For example , the metrics may include metrics
charge -and -update process.                                       associated with battery health (e. g., instantaneous internal
   FIG . 12 is a flowchart illustrating an embodiment of a resistance, charge capacity , temperature , etc .) and /or metrics
process to charge a battery system using either a charge - only    associated with a battery ' s state of charge (e . g ., a percentage
process or a charge - and -update process .                     60 associated with the degree to which the battery is charged ,
                                                                      given that battery ' s storage capacity ).
                DETAILED DESCRIPTION                                     At 102 , one or more battery sub -modules to electrically
                                                                      connect to a common power bus are selected from the
   The invention can be implemented in numerous ways,                 plurality of battery sub -modules using the plurality ofmet
including as a process; an apparatus ; a system ; a composi- 65 rics . Some types of batteries may be damaged if they are
tion of matter; a computer program product embodied on a        charged under certain conditions and in some embodiments
computer readable storage medium ; and /or a processor , such the metrics are used to exclude such batteries from charging
          Case 5:21-cv-02450-NC Document 1-4 Filed 04/06/21 Page 16 of 23


                                                      US 10 ,333 , 328 B1
so as not to damage them . Some examples of this are                    which are being charged change over time. For example, the
described in more detail below . In some embodiments, the               process of FIG . 1 may be performed a first time when the
battery sub -modules are selected to minimize a charging                battery system and charger are first coupled together in order
time (e .g ., the amount of time required to charge a particular        to select and charge an initial set of battery sub -modules. As
set of selected battery sub -modules ) and the metrics are 5 charging occurs , the process is continuously and /or repeat
examined to select a set of battery sub -modules which will             edly performed to update the selected set of battery sub
collectively charge quickly .                                           modules being charged ( e.g ., if/as needed ) based on real
   At 104 , the selected battery sub -modules are configured            time and / or updated metrics .
so that the selected battery sub -modules are electrically                 It may be helpful to illustrate the process of FIG . 1 using
connected to the common power bus. For example , a diode 10 an exemplary charger and exemplary battery system . The
( or, more generally , any electrical switch ) may be used to           following figure shows one such example .
selectively connect or disconnect each battery sub -module                FIG . 2 is a diagram illustrating an embodiment of a
individually ( e . g ., independently of the other battery sub -        charger and a battery system that is being charged . In the
modules ) to a shared or common power bus .                             example shown, the charger ( 200 ) is physically and electri
   In some embodiments , the battery system is used in an 15 cally connected to the battery system (210 ) in a removably
all -electric aircraft. To have redundancy in the system (e . g .,      coupled manner. Generally speaking, there are two types of
so the aircraft will not crash ), in some embodiments, the              connections between the charger (200 ) and the battery
battery system includes multiple battery sub -modules which             system ( 210 ): a control connection (202 ) and connections
are connected in parallel to a shared or common power bus               for power (i.e ., positive connection 204 and negative con
which supplies power to the electronics ( e . g ., at a relatively 20 nection 206 ) .
low voltage , such as on the order of 5V ) and lift fans ( e . g .,      In some embodiments , the battery system is used in an
at a relatively high voltage , such as on the order of 700V ) .          aircraft. Redundancy is an important design consideration in
The diodes or switches which are configured at step 104                  an aircraft and to that end the battery system includes
( e. g ., during charging) are the step diodes or switches which        multiple , independent battery sub -modules (212a and 212b ).
may be changed (e .g., when the aircraft is flying) to elec - 25 In some embodiments, each battery sub -module is defined
trically disconnect a failing battery sub -module from the       by a container or “ can ” . For safety , if one of the battery
common power bus in order to keep the aircraft airborne sub -modules were to fail while the aircraft was in flight, that
and / or prevent further damage to the power system .            sub -module could be electrically disconnected from the
   At 106 , the selected battery sub -modules that are electri -        common power bus (i.e ., common positive bus 214 and
cally connected to the common power bus are charged . As 30 common negative bus 216 ) which would permit the working
will be described in more detail below , in some embodi-    battery sub -modules to power the aircraft while ( electrically )
ments , charging settings associated with step 106 are                  isolating the failing battery sub -modules (e .g., to prevent
selected and / or configured based on the metrics received at           further damage ).
step 100 . For example , the charging current and/or charging              To electrically connect or disconnect each battery sub
voltage output by the charger onto the common power bus 35 module from the common power bus, each battery sub
may be set to values which are selected to prevent damage               module includes a diode (218a and 218b ) which may be
to the battery sub -modules being charged .                             turned on or off as desired . Although a diode is shown here ,
   In some embodiments, charging at step 106 includes using             any (e . g ., electrical) switch may be used to connect or
a constant current, constant cell voltage (CC , CCV ) charging disconnect a battery sub -module from the common power
technique or process . CC , CCV charging is attractive 40 bus .
because it maximizes capacity while minimizing cell deg          Each battery sub -module also includes a battery manage
radation ( e . g ., where a battery system includes multiple            ment system ( 220a and 2206 ) which estimates and /or col
battery sub -modules and each battery sub -module includes              lects a variety of metrics about the corresponding battery
multiple cells ). An example CC , CCV charging process is               sub -module . The metrics are sent from the battery sub
described in more detail below .                                     45 modules (212a and 212b ) to the charger interface (222 ) via
   In some embodiments , charging at step 106 includes                  a control bus ( 224 ) that is separate from the common power
balancing. Due to differences in rates at which battery                 bus (made up of common positive bus 214 and common
sub -modules are charged up ( e . g ., two battery sub -modules         negative bus 216 ) . Some examples of the collected metrics
have slightly different instantaneous internal resistances              are described in more detail below . In various embodiments ,
which cause them to charge at difference rates ) and different 50 the battery management systems (220a and 2205 ) continu
beginning states of charge levels at the start of charging              ously or periodically push metrics up to the charger interface
( e .g ., one of the battery sub -modules was decoupled from            (222 ).
the common power bus during flight and therefore has a                    Within the battery system , the charger interface (222 ) is
higher state of charge level than another battery sub -module           the module that the charger (e. g ., directly ) connects to and
which did remain coupled to the common power bus and did 55 communicates with . In turn , the charger interface uploads
supply power during flight), one battery sub -module may                information from the rest of the battery system to the charger
have cell (s) which are approaching a target maximum cell               (e . g ., metrics from battery management system (BMS) 220a
voltage (V cell,target) while the cells in another battery sub          and 2206 ) and configures the diodes ( 218a and 218b ) in
module still need to be charged . During balancing, a selected    response to the instructions from the charger 200 . To put it
battery sub -module ( e . g., the battery sub -module with the 60 another way, in this example , the charger ( 200 ) is the master
highest state of charge which is approaching the target                 and the charger interface (222 ) is the slave . Naturally , some
maximum cell voltage ) is discharged ( e .g ., either by dissi-    other embodiments may be configured differently ( e. g ., the
pating charge across a resistor or by passing it to another        charger offloads some control and/or decision making about
battery sub -module ( i. e., charge shuttling ) while the rest of charging to the charger interface ).
the battery sub -modules continue to charge ) .                  65 Referring back to FIG . 1, charger 200 is one example of
   The process of FIG . 1 may be repeatedly and /or continu -           a device or component which performs the process of FIG .
ously performed if desired so that the battery sub -modules             1. For example , at step 100 in FIG . 1 , charger 200 receives
           Case 5:21-cv-02450-NC Document 1-4 Filed 04/06/21 Page 17 of 23


                                                       US 10 ,333 , 328 B1
metrics which are estimated and /or collected by the battery            some total charge, of which the first battery sub-module
management systems (220a and 2206 ) and which are related                inputs Ismi (see row 306 ), the Nth battery sub -module inputs
to the corresponding battery sub -modules. These metrics are ISMN ( see row 308 ), etc .
uploaded to the charger via the charger interface (222 ).      From these ( e. g ., measured ) sub -module currents in col
Using these metrics , the charger at step 102 then selects 5 umn 312 , a minimum sub -module current ( i.e ., ISM .min (314 ))
which battery sub -modules (leoe .g .., 212a
                                        2120 and
                                             and //or 212b )) toto is obtained by selecting the minimum value (i.e.,
                                                   or 212b
connect to the common power bus ( e .g ., common positive ISM min -min (Ism .I) across all i). Note that since the values in
bus 214 and common negative bus 216 ) and configures the column    charging
                                                                            312 are all negative ( since they are measured during
                                                                             ), this corresponds to selecting the current with the
diodes (218a and 218b ) accordingly. The charger then 10 largest magnitude
charges the connected battery sub -modules by sending the minimum sub. -As                 will be described in more detail below ,
                                                                                         module   current is used to configure a
charge down positive connection 204 and negative connec
tion 206 which in turn drives common positive bus 214 and setting         and/ or parameter associated with charging thebattery
                                                                   system .
common negative bus 216 .                                      The metrics in column 316 are theminimum cell voltages
  The following figure describes some examples ofmetrics 15 for each of the battery sub -modules. As with the maximum
and how the exemplary metrics may be used to select which               cell voltages
                                                                        cell voltages,, these
                                                                                        these vvoltage are at the cell level and represent
battery sub -modules to connect to the common power bus .               the minimum voltage of a cell within a particular battery
   FIG . 3 is a table illustrating an embodiment of metrics             sub -module. From these minimum cell voltages for each of
associated with a plurality of battery sub -modules. These the battery sub -modules ( 316 ), a global minimum cell volt
metrics are some examples of metrics which are received at 20 age (318 ) is obtained by selecting the minimum . As will be
step 100 in FIG . 1 and are used to select which battery      described in more detail below , in some embodiments, the
sub -modules to connect to the common power bus at step                  globalminimum cell voltage ( 318 ) is used during a charge
102 in FIG . 1 .                                                         and -update process .
   Each row in the table contains metrics for a particular                 In this example , the battery sub -modules can be damaged
battery sub -module . For example , in FIG . 2 , battery man - 25 if they are charged under certain conditions. For example ,
agement system 220a may estimate and /or collect metrics                with regard to temperature , a battery sub -module can be
for the first battery sub -module ( 212a ), battery management          damaged if it is charged while that battery sub -module is too
system 220b may estimate and/ or collect metrics for the nth            hot or too cold . As such , the temperature of each battery
battery sub -module (212b ), etc . The metrics in the table              sub -module ( e. g., in column 300 ) is compared against a
include temperature ( T ;) in column 300 , state of charge 30 range of ( e . g ., acceptable charging ) temperatures and a given
( SOC ;) in column 302 (e . g ., a percentage ), maximum cell battery sub -module is not connected to the common power
voltage (V cell mar i) in column 304 , and minimum (battery )           bus ( e.g., for charging ) unless its temperature is within the
sub -module current (Is mini) in column 312 for each bat -              range (e . g ., between 0° C . and 60° C .). It is noted that this
tery sub -module in the system . These metrics are dynamic              temperature check is a necessary but not sufficient condition
values and are updated continuously and / or periodically to 35 to be selected for charging. For example , a given battery
reflect current values (e.g ., a battery management system              sub -module may pass the temperature check butmay not be
may be configured to continuously and/or periodically out-              selected for charging because some other metric associated
put updated metrics for its battery sub -module ).                      with that battery sub -module failed an associated test.
   The maximum cell voltages (V12mor ) in column 304
                                       Ce77                                 A battery sub -module can also be damaged if it is over
relate to voltages at the cell level for each of the respective 40       charged . To prevent this , the state of charge (e.g ., which is
battery sub -modules . In this example, each battery sub -               a percentage between 0 % and 100 % associated with the
module ( e .g ., 212a and 212b in FIG . 2 ) contains multiple            degree to which the battery sub -module is charged ) for each
cells (not shown in FIG . 2 ) where each cell can have a                battery sub -module is compared against a threshold . For
different voltage. The maximum cell voltage for a given                  example , if a particular battery sub -module exceeds some
battery sub -module ( V cell mori) is the ( e . g ., measured ) volt - 45 charge threshold ( e . g ., 100 % ), that battery sub -module will
age of the cell with the maximum voltage in that battery                 not be connected to the common power bus for charging .
sub -module. For example , V2017 mari is the maximum cell                   These examples are described below more formally and/
voltage in the first battery sub -module ( see row 306 ) ,               or generally in a flowchart .
V cellmor. y is the maximum cell voltage in the Nh battery                 FIG . 4 is flowchart illustrating an embodiment of a
sub -module ( see row 308 ), etc .                            50 process to select battery sub -modules to electrically connect
    From all of the maximum cell voltages in column 304 , a      to a common power bus for charging. In some embodiments ,
( e.g ., global) maximum cell voltage (V cell.mar) is obtained the process of FIG . 4 is used at step 102 in FIG . 1 . In this
(310 ) by selecting the maximum value from that column                   example , the plurality of metrics include a temperature and
(i.e ., Vcellmax =max (V celi.max,i) across all i). As will be           a state of charge (e.g., for each battery sub -module in the
described in more detail below , the maximum cell voltage is 55 plurality of battery sub -modules ). For simplicity, the process
used to configure a setting and /or parameter associated with   of FIG . 4 describes exemplary checks performed on a single
charging the battery system .                                   battery sub -module to prevent damage during charging ; this
   The sub -module currents (Ismi) in column 312 relate to               process may be repeated on each battery sub-module .
the currents which pass through the battery sub -module .     At 401, it is determined whether the battery sub -module
Since these metrics relate to and/ or are measured doing 60 (BSM ) being evaluated is in a fault condition . Generally
charging, the values in this column are all negative . (In  speaking , a fault condition is a safety check to ensure none
contrast, during flight, these currents would have positive of the battery sub -modules will be damaged and/or cause
values since the battery sub-modules would be supplying damage if charged . For example , if a battery sub-module
power to the lift fans .) The values in this column are the         was completely discharged to OV and remained discharged
(e .g ., measured ) currents being input by a particular battery 65 for a relatively long period of time ( e. g., a week ) it would be
sub -module . For example , as FIG . 2 shows, since the battery     dangerous to charge ( e. g ., even though temperature and/ or
sub -modules are connected in parallel , the charger outputs voltage checks may be satisfied ) because the battery sub
           Case 5:21-cv-02450-NC Document 1-4 Filed 04/06/21 Page 18 of 23


                                                         US 10 ,333 , 328 B1
module could have degraded during that time. In some                       sub -modules ( e. g., 212a and 212b in FIG . 2 ).More specifi
embodiments, a built-in battery management system checks       cally, the charging current (I) at index k is set in this example
for fault conditions and reports if the battery sub -module using the equations :
was in such a state .                                                 Terror =Icc- IsM ,min
   If the battery sub -module is determined to be in a fault 5
condition at401, then battery sub -module being evaluated is              Iz= +1-kilerror
excluded from the selected battery sub -modules such that
the battery sub -module being evaluated is electrically dis constantlerror
                                                                    where             is the current error, Icc is the value of the
                                                                                 charging    current which the charger attempts to
connected from the common power bus at 404 .
   If the battery sub -module is determined to not be in a fault sub -module current (see sub
                                                             u1t 10 provide   to   each  battery
                                                                                                  ISM
                                                                                                     -module, ISM min is the minimum
                                                                                                      min 314 in FIG . 3 ), I, is the ( e . g .,
condition at 401, then at 400 , it is determined whether a
temperature , associated with a battery sub -module (BSM ) istotal      ) charging current output by the charger at index k , Ik -1
                                                                      the ( e . g ., total) charging current output by the charger at
being evaluated , is within a temperature range. As described index k - 1 , and k , is a control constant (e.g ., k = 1). Note that
above , the temperature range may describe temperatures at 15 there is no error ( i. e ., the system is operating perfectly ) when
which it is acceptable to charge a corresponding battery Icc= ISM .min ( that is, when all of the battery sub -modules are
sub -module ; some example ranges and/ or values are
               some example ranges and/or values are                      receiving a charging current of at least Icc). In some
described above.                                                          embodiments, the value of Icc is a configurable setting in
   If it is determined that the temperature is within the                 charger 200 . In some embodiments, the value of Icc is user
temperature range at step 400 , then at 402 it is determined 20 specified (e .g ., a user can override a default setting if there
whether a state of charge (SOC ), associated with the battery is a queue for the charger ).
sub -module (BSM ) being evaluated , exceeds a state of                      Since Icc and k , are constant or fixed values, a more
charge threshold .                                                         general way of expressing Equation ( 1) and (2) is to say that
   If it is determined that the temperature is outside of the the charging current output by the charger (e. g., 200 in FIG .
temperature range at 400 or if it is determined that the state 25 2 ) is a function of the metric ISM ,min during this mode (500 ).
of charge exceeds the state of charge threshold at 402, the                 Once the maximum cell voltage ( i. e., Vcell.mar ) reaches a
battery sub -module being evaluated is excluded from the                  threshold for switching from the constant current state to the
selected battery sub-modules such that the battery sub constant cell voltage state (i.e., Vcv-cc), the charger
module being evaluated is electrically disconnected from the switches
                                                      mn 300
                                                                              from state 500 to constant cell voltage state 502. In
common power bus at 404. For example , ifT , in column   300 3030 sub
                                                                  one example , Vcv-cc= 4 .25V . As described above, a battery
                                                                      -module may become damaged if it is charged too much .
of FIG . 3 was outside of some acceptable temperature range ,
or if SOC , in column 302 of FIG . 3 exceeded some state of Vcellprevent
                                                                  To              this , when the maximum cell voltage (i.e.,
charge threshold , then the first battery sub -module (e.g., in this mode totoprevent
                                                                       .mar )  gets    Vcv- Cc , the charger will switch to charging
212a in FIG . 2 ) would not be electrically connected to the 3525 sets its charging currentdamage     . In this state 502, the charger
common power bus (e. g., diode 218a would be configured a target maximum cell voltage (that    to a value
                                                                                                            i.e .
                                                                                                                 maintains V cell,max at
                                                                                                                 , Vceli,target ). In one
so that battery sub -module 212a is not connected to common               example, V cell.target = 4 .40V. Since V cell.max is being main
positive bus 214 ).                                                       tained at some desired cell voltage (e . g ., as opposed to the
   If it is determined that the state of charge does not exceed           voltage across the battery sub -modules ), this state is referred
the state of charge threshold at 402, the battery sub-module 40 to as the constant cell voltage state.
being evaluated is included in the selected battery sub            More formally , the charger sets its charging current at
modules to be electrically connected to the common power index k to be:
bus at 406 . In this example, only a temperature check and a
state of charge check are performed . In some other embodi            Verror= Vcell,targer- Vcell,max
ments, there are additional checks which the battery sub - 45
module being evaluated would need to pass before being                1x = 1k -1 -kv Verror
included at step 406 . Note , for example , that step 406 has a where Verror is the (e. g., cell - level) voltage error, V cell target
dashed outline to indicate that step 406 might not be                     is the target maximum cell voltage (e . g ., which may be user
performed in other embodiments and /or under some condi-                  specified or obtained from a register ), V cellmax is the maxi
tions.                                                    50 mum cell voltage (see metric 310 in FIG . 3), k is the
   The process of FIG . 4 may be performed continuously       charging current (e.g ., output by the charger) at index k , Ik -1
and /or periodically during charging. For example , the pro -is the charging current (e .g., output by the charger) at index
cess may be used to select an initial set of battery sub - k - 1, and ky is a control constant (e .g ., ky = 50 ANV ). Gener
modules to connect at the beginning of charging . Then , ally speaking, the charger voltage is a function of V cell.max
during charging, the process is performed again in case the 55 since V cell target and ky are constant or fixed values .
temperature and / or state of charge of a battery sub -module     If, while in state 502 , a timeout is reached ( e .g ., the
reaches a dangerous level where charging could damage that                charging time exceeds tmar, which in one example is 18000
battery sub -module .                                                     seconds ) or the charging current outputby the charger drops
  As described above , in some embodiments, metrics are                   to a current level at which charging is considered complete
used to configure a setting or parameter associated with 60 (e . g ., I= Icharge-complete where in one example ,
charging . The following figures describe an example of this. Icharge-complete = - 0 . 05 A ). The latter check may be to stop
  FIG . 5 is a diagram illustrating an embodiment of a state  charging when the charging current slows to a trickle . The
machine associated with charging. In this example, the                     charging process then goes into completed charging state
charging process begins in constant current state 500 where                (504 ) where the charger stops charging the battery system
the charger ( e . g ., 200 in FIG . 2 ) attempts to maintain a 65 i.e ., outputs a charging current of OA ).
constant charging current of Icc (e . g ., sometimes referred to    Returning briefly to FIG . 1 , for context, constant current
as the maximum charging current) to each of the battery                   state 500 and constant cell voltage state 502 may coincide
            Case 5:21-cv-02450-NC Document 1-4 Filed 04/06/21 Page 19 of 23


                                                       US 10 ,333 , 328 B1
with step 106 in FIG . 1, where the metrics described above             which are not related to heating are not shown here (e. g., the
are used to set the charger ( output ) current ( see state 500 ) or     diodes in each of thebattery sub-modules are not shown , nor
the charger (output ) voltage (see state 502 ) during charging          is the common power bus ). In this example , the battery
at step 106 in FIG . 1. The following figure describes this system (700 ) includes a plurality of battery sub -modules
example more formally and /or generally .                      5 (702a and 702b ), each of which includes a battery manage
   Alternatively , when in state 502, the charger can return to ment system (704a and 704b ) which ( among other things )
state 500 if Vcell max reaches Vcr .cc. In this example, reports the temperature of the corresponding battery sub
Vcv .cc is strictly lower than VCC- CV . This establishes hys module. The temperatures are passed to the charger (706 ) via
teresis between state 500 and state 502 so that the charger
does not rapidly oscillating between the two states . It is 10 theIfcharger  interface (708 ).
                                                                     the temperature of a battery sub -module is too low , the
noted thatV12mor is typically expected to increase so a state  charger will not charge that battery sub -module ( e.g ., as
change from state 502 back to state 500 is atypical (e .g ., described     above ). Any battery sub -modules which are too
assuming everything is functioning normally ).
     FIG . 6 is a flowchart illustrating an embodiment of a             cold for charging may be heated by turning on the corre
pr   ess to set a charge -related setting using the plurality of 15 sponding heating coil ( 710a and 710b ) . The heating coils in
metrics . In some embodiments , the process of FIG . 6 is used this example are independently controllable so that (if
during step 106 in FIG . 1. In some embodiments, the process desired ) only certain heating coils are turned on . Charger
is performed by charger 200 in FIG . 2 .                            706 decides which heating coils to turn on ( if any) and so
   At 600 , a minimum sub -module current is obtained , instructs the charger interface 708 which in turn turns on the
wherein the minimum sub -module current is determined by 20 specified heating coils (if any ) . Similarly , the temperatures
selecting a minimum from a plurality of sub -module cur- of the battery sub-modules are monitored by the battery
rents in the plurality of metrics . For example , in FIG . 3 , management systems and a heating coil can be turned off
sub -module currents are reported for each of the battery when its corresponding battery sub -module is sufficiently
sub -modules ( see column 312 ). Minimum sub -module cur- warm .
rent 314 is obtained by selecting the minimum value from 25 In some embodiments , there is an external heating or
the metrics in column 312 .                                cooling source . The following figure shows an example
     At 602 , a charging current is set based at least in part onin     where the charger includes a heating and cooling system
the minimum sub -module current, wherein the charging which enables hot or cold air to be blown across the battery
current is used to charge the selected battery sub -modules. In sub -modules .
the example of FIG . 5 , the system would be in state 500 30 FIG . 8 is a diagram illustrating an embodiment of a
where the charging current ( e . g ., k at index or time k ) is charger with a heating and cooling system , including fans . In
based on ISM .min (see Equations 1 and 2 above ). In FIG . 2,           this example , the charger (800 ) includes a heating and
this amount or level of charging current would be outputby              cooling system (802). The charger has a hose (804 ) which is
charger 200 .
   At 604. a global maximum cell voltage is obtained . 35. coupled to a port ( 806 ) in the battery system ( 808 ) which in
wherein the global maximum cell voltage is determined by turn is connected to air ducts (816 ) with outlets at the battery
selecting a maximum from a plurality of maximum cell                    sub -modules (810a and 810b ) . This allows hot or cold air
voltages in the plurality ofmetrics . Vceli,max (310 ) in FIG . 3       from the heating and cooling system (which has at least one
shows one example of a global maximum where V cell.max                    fan ) to blow over the battery sub -modules . If the battery
( 310 ) is obtained by selecting the maximum fromV         cell,max ,i4 0 sub -modules are too hot, then cold air can be blown over
from column 304 .                                                         them . If the battery sub -modules are too cold , then hot air
   At 606 , it is determined if the global maximum cell                 can be blown over them . As described above , the tempera
voltage Vollmor
         (        ) exceeds a voltage threshold (Voor ). As             ture of each battery sub -module is continuously or periodi
described above, this is an indication that the cells in the            cally monitored by the battery management systems (812a
sub -modules are approaching levels where they could 45                 and 812b ) which upload their temperatures to the charger
become damaged due to overcharging and a different charg -              (800 ) via the charger interface ( 814 ). When a battery sub
ing strategy is now called for ( e . g ., a constant cell voltage      module 's temperature reaches an acceptable temperature
charging mode ).                                                        range , the hot or cold air piped to that battery sub -module is
   If so , at 608, the charging current is set based at least in stopped .
part on the global maximum cell voltage . For example, in 50 For simplicity, only a single hose ( 804 ), port (806 ), and
FIG . 5 , this corresponds to switching to constant cell voltage        duct (810 ) are shown in this example . In some embodiments ,
state 502 from constant current state 500 ; Equations 3 and 4           there are multiple hoses, ports, and/ or ducts so that each
describe how the charging current is determined (at least for           battery sub -module can , independent of the other battery
that example ) .                                                        sub -modules, have hot air , cold air, or no air blown over it.
     If the global maximum cell voltage (Vollmor ) does not 55             The following figures describe these examples more for
exceed the voltage threshold (VCC -CV ) at 606 , the charging          mally and /or generally in flowcharts .
current continues to be set based at least in part on the                 FIG . 9 is a flowchart illustrating an embodiment of a
minimum sub -module current at step 602 .                               process to turn on an internal heating element as needed .
     Returning briefly to FIG . 4 , in that example, a battery          FIG . 9 is similar to FIG . 4 and for convenience the same
sub -module is disconnected from the common power bus 60 reference numbers are used to show related steps. In some
( and thus preventing charging of that battery sub -module ) if embodiments , the process of FIG . 9 is used at step 102 in
that battery sub -module was too hot or too cold . The                  FIG . 2 .
following figures show some examples of components and                     At 400 , it is determined whether a temperature , associated
 or techniques to heat or cool ( e.g ., selected ) battery sub - with a battery sub -module (BSM ) being evaluated , is within
modules so that they can be charged .                           65 a temperature range.
   FIG . 7 is a diagram illustrating an embodiment of heating         If it is determined that the temperature is within the
coils in a battery system . For clarity, some components temperature range at step 400 , then at 402 it is determined
          Case 5:21-cv-02450-NC Document 1-4 Filed 04/06/21 Page 20 of 23


                                                    US 10 ,333 , 328 B1
                              11                                                                   12
whether a state of charge (SOC ), associated with the battery      ments estimate or otherwise monitor one or more health
sub -module (BSM ) being evaluated, exceeds a state of             metrics (e.g., related to the health and /or wear on a particular
charge threshold .                                                 battery sub -module ). In some embodiments , to update a
   If it is determined that the temperature is outside of the      battery health metric , the charger has to charge (or, more
temperature range at step 400 , it is determined at 900 if the 5 generally , stimulate ) the battery sub -modules in a particular
temperature is below the temperature range ( e .g ., the battery manner so that the battery management systems can measure
sub -module is too cold ). If so , an internal heating element     or otherwise estimate battery health metric (s ). The following
that corresponds to the battery sub -module being evaluated       figures show an example of this.
is turned on at 902 . For example , if battery sub -module 702a
in FIG . 7 is too cold to be charged safely , then heating coil 10 FIG .metrics
                                                                           11A is a diagram illustrating an embodiment where
710a is turned on . When the temperature reaches the ( ac health  example   , the
                                                                                       are updated on a periodic basis. In this
                                                                                    axis shows the cycle or index number associ
ceptable) temperature range, that battery sub -module can be ated with the charging          of a battery sub -module; some cycles
electrically connected to the power bus and charged .
   After turning on the internal heating element at 902 or if are are charging    -only   cycles and other cycles are charge -and
the temperature is not below the temperature range at 900 , 15 update     cycles    .
                                                                     Atthe ith cycle (1100 ), a charge -only process is performed
the battery sub -module being evaluated is excluded from the
selected battery sub -modules such that the battery sub           where   the battery system is charged but the health metrics
module being evaluated is electrically disconnected from the ( e .g ., associated with the battery sub -modules ) are not
common power bus at 404 .                                         updated . At the next cycle ( 1102 ), a charge - only process is
   If it is determined that the state of charge does not exceed 20 again performed where the battery system is charged but the
the state of charge threshold at 402 , the battery sub -module     health metrics are not updated . During these charge - only
being evaluated is included in the selected battery sub            cycles ( 1100 and 1102 ), the charging process described in
modules to be electrically connected to the common power           FIG . 5 and Equations 1 -4 is used .
bus at 406 . As described above , there may be other checks      This pattern continues until the (i + N ) th cycle ( 1104 ) when
performed and step 406 may not necessarily be performed in 25 the charger charges the battery system and exercises or
some cases.                                                   otherwise stimulates the battery system in a manner that
  FIG . 10 is a flowchart illustrating an embodiment of a permits or is otherwise conducive to updating the health
process to blow hot or cold air as needed . FIG . 10 is similar    metrics. In other words, health metrics are updated with a
to FIG . 4 and for convenience the same reference numbers          frequency of once every N charging cycles .
are used to show related steps. In some embodiments , the 30          Alternatively, instead of updating the health metrics of the
process of FIG . 10 is used at step 102 in FIG . 2 .               various battery sub -modules on a periodic (e . g ., fixed ) basis ,
   At400 , it is determined whether a temperature , associated     in some embodiments the health metrics are updated when
with a battery sub -module (BSM ) being evaluated , is within      some state or condition is met. For example , if a battery
a temperature range .                                        sub -module was recently in a fault condition (e.g., a battery
   If it is determined that the temperature is within the 35 sub -module is suspected to be damaged and its health
temperature range at step 400 , then at 402 it is determined metric , which presumably was generated before the damage ,
whether a state of charge (SOC ), associated with the battery      is therefore out -of- date ) or a battery sub -module was just
sub -module (BSM being evaluated , exceeds a state of              replaced ( e . g ., so there is no health metric ), it may be
charge threshold .                                                 desirable to perform an update right away instead ofwaiting
   If it is determined that the temperature is outside of the 40 for the next periodic update in order to ascertain the cell
temperature range at step 400 , air is blown over the battery health .
sub-module being evaluated , wherein the blown air is heated          Returning briefly to FIG . 2 , in some embodiments , the
or cooled depending upon the temperature and is heated or          charger (200 ) communicates with the charger interface (222 )
cooled using an external heating or cooling source at 1000 .       as needed to let the charger interface know if a charge -only
See, for example , FIG . 8 where the charger has a heating and 45 cycle is being performed or if a charge - and - update cycle is
cooling system with a fan (802 ) and through hose (804 ), port     being performed . Similarly, the charger may communicate
(806 ), and duct (810 ), hot or cold air is blown over the         with a charger interface if/when needed to indicate when
battery sub -modules . In some other embodiments , there are       certain stages have been achieved and the battery manage
separate or independent hoses, ports , and /or ducts so that       ment systems should perform certain operations ( e . g ., when
each battery sub -module can independently have hot , cold , 50 to update state of charge, update Co , etc. ).
or no air blown over it .                                            The following figure describes an example of a charge
   After blowing air over the battery sub -module being and -update process which is used during cycle 1104 .
evaluated at 1000 , the battery sub -module being evaluated is      FIG . 11B is a diagram illustrating an embodiment of a
excluded from the selected battery sub -modules such that charge -and - update process. In this example , the x -axis cor
the battery sub -module being evaluated is electrically dis - 55 responds to a time or condition and the y -axis corresponds
connected from the common power bus at 404 .                     to charging current ( e.g., output by charger 200 in FIG . 2).
   If it is determined that the state of charge does not exceed  In some embodiments, the charge - and -update process
the state of charge threshold at 402, the battery sub-module shown here is used during charge -and -update cycle 1104 in
being evaluated is included in the selected battery sub -          FIG . 11A . As described above, such a charge - and -update
modules to be electrically connected to the common power 60 process may be performed on a periodic basis or when
bus at 406 . As described above , there may be other checks        certain conditions are met (e. g., if V cell,max drops below
performed and step 406 may notnecessarily be performed in          VSOH .init) .
some cases .                                                          The process begins at 1150 by outputting a charging
   Returning briefly to FIG . 2 , the battery sub -modules         current of Ilc which is the current output by a (e.g ., single )
shown there wear out over time. To ensure that a battery 65        battery sub -module at 1 C . In one example , l1c = 14 .7 A . The
sub -module does not fail at a critical time (e. g., during         charging current is held at this level until V cell,min = VCO,Low
flight), the battery management systems in some embodi-            where V cell,min is the global minimum cell voltage (see, e. g.,
           Case 5:21-cv-02450-NC Document 1-4 Filed 04/06/21 Page 21 of 23


                                                       US 10 ,333 , 328 B1
                                13                                                                         14
metric 318 in FIG . 3 ) and Vco .low is the threshold for the first        ments , the process of FIG . 12 is used during step 106 of FIG .
 state of charge ( e.g ., a percentage ) measurement point. For             1. In some embodiments, the process is performed by a
 example, Vc0,10w = 3 .75V.                                                charger.
    Once the Vco. low threshold is reached , the process waits                At 1200 , it is determined whether to perform a charge
for 20 minutes ( 1152 ), during which time the charging 5 only process or a charge - and - update process. In some
current drops to OA and the state of charge is measured for embodiments , the charge -and - update process is periodically
a first time. The 20 minute mark is an arbitrary and /or                   performed and the decision at 1200 includes determining if
exemplary time to ascertain a cell ' s open circuit voltage . The a current index or cycle number is associated with the
cell' s measured circuit voltage has a capacitance- like effect   charge -and - update process . See , for example , FIG . 11A . In
where it continues to fluctuate long after current stimulus 10 some embodiments, the decision at 1200 includes determin
has disappeared . In this example , it takes approximately 20     ing if a maximum cell voltage ( e .g ., Vollmor
                                                                                                               Cell    ) from the
minutes until the cell voltage is considered to be in a relaxed            plurality of metrics drops below an update threshold voltage
state such that the cell' s measured voltage can be expected       ( e .g ., VSOHinit). For example , Vcell
                                                                                                        Cell mor is one of the metrics
to correspond to its open circuit voltage .                        in FIG . 3 ( see metric 310 ) . In some embodiments , the
   Technically , the state of charge is calculated based off of 15 decision at step 1200 takes into account user input ( e .g ., so
the open circuit voltage , which is the quantity actually being that someone can override a slower charging process in
measured here .                                                   favor of a faster charging process if there is a queue of
    Then , the process sets the charging current to llc ( 1154). vehicles at the charger waiting to be charged ).
 The charging current is held at that level until V cell.min =       If it is decided at step 1200 to perform the charge - only
 V co.high where Vco.low is the threshold for the second state 20 process , then at 1202 the selected battery sub -modules are
of chargemeasurement point. For example, Vco.high = 4 .1V. charged without exercising the selected battery sub -modules
   Once the Vco high threshold is reached , the process again     in a manner associated with ( e. g ., conducive to ) updating a
waits for 20 minutes ( 1156 ), during which time the charging health metric . The process described in FIG . 5 and Equations
current drops to OA and the state of charge is measured for                1 -4 describe one such example .
a second time.                                                        25       If it is decided at step 1200 to perform the charge -and
   The process then performs a pulse train ( 1158 ) which                  update process, then at 1204 the selected battery sub
includes 10 pulses . Each pulse has a sequence or pattern                  modules are exercised in a manner associated with ( e. g .,
where the charging current is held at I c for touse amount of              conducive to ) updating a health metric and the selected
time 1160, following by a rest period ( 1162 ) where the                   battery sub -modules are charged . See , for example , FIG .
charging current goes to zero for trest amount of time. In one 30 11B . In some embodiments , the health metric being updated
example , tpuse = 5 seconds and trest =60 seconds . During this            is a cell charge capacity ( e .g ., CO ) and updated charge
time, the two states of charge obtained during waiting                     capacity values are generated for each cell in the battery
periods 1152 and 1156 are used during the pulse train ( 1158 )             system .
to obtain the cells' internal resistance . As described above ,       As described above, in some embodiments step 1202
there are a plurality of battery sub -modules and each battery 35 includes charging the selected battery sub -modules over a
 sub -module includes a plurality of cells. If too many cells      first charging period and a second charging period , wherein
have a increased internal resistance then the battery sub         the durations of the first charging period and the second
module may need to be replaced . In some embodiments ,            charging period are based at least in part on a global
 each battery management system updates the CO metrics for minimum cell voltage (e .g ., V cell.min ) from the plurality of
all of the cells in that particular battery sub -module during 40 metrics. More specifically , the first charging period ends
the pulse train ( 1158 ). For example , battery management when the global minimum cell voltage ( e .g ., Vcell.min )
system 220a in FIG . 2 would update the C0 metrics for all reaches a threshold associated with a first state of charge
of the cells in the first battery sub -module (212a ), battery measurement point (e.g., Vco, low ) and the second charging
management system 220b would update the CO metrics for period ends when the global minimum cell voltage (e .g .,
all of the cells in the Nth battery sub -module ( 212b ), etc . 45 V cell min ) reaches a threshold associated with a second state
                                                                                71117

   Once the pulse train has completed and the CO health            of charge measurement point ( e . g ., Vodow ) . When those
metrics have been updated , the process performs constant                  conditions are satisfied , an update state of charge is mea
current, constant cell voltage charging. For example , the       sured ( e .g ., twice , once when the first condition is met and
charging process described in FIG . 5 and Equations 1 - 4 is     again when the second condition is met ) and the updated
used .                                                        50 state of charge values are used to obtain an updated CO
   In some embodiments, balancing is only permitted during       value .
a constant current, constant cell voltage charging and is not       Although the foregoing embodiments have been
permitted during when the health metrics are being updated                 described in some detail for purposes of clarity of under
(e. g., during periods 1150 - 1158 ).                                      standing, the invention is not limited to the details provided .
  Generally speaking, the charger attempts to output current          55 There are many alternative ways of implementing the inven
and /or voltage signals which the battery sub -module (s )                 tion . The disclosed embodiments are illustrative and not
would respond to . For example , the battery sub -modules can              restrictive.
be modeled as RC circuits and the stimuli provided by the                     What is claimed is :
charger attempts to stimulate the battery sub -modules to                     1 . A system , comprising:
allow for identification and / or measurement of the param - 60               a processor ; and
eters (e .g ., the resistance (s ) and capacitance (s ) associated            a memory coupled with the processor, wherein the
with the RC circuit ).                                                          memory is configured to provide the processor with
   This example is described more formally and /or generally                    instructions which when executed cause the processor
in the flowchart below .                                                        to :
   FIG . 12 is a flowchart illustrating an embodiment of a 65                   select one or more battery sub -modules from a plurality
process to charge a battery system using either a charge -only                      of battery sub -modules to electrically connect to a
process or a charge -and -update process. In some embodi                            common power bus, including by :
           Case 5:21-cv-02450-NC Document 1-4 Filed 04/06/21 Page 22 of 23


                                                      US 10 ,333 , 328 B1
                               15                                                                  16
        determining if a discharge -related fault indication for                sub-modules indicates that said given battery sub
          a given battery sub-module in the plurality of                       module is in a discharge -related fault condition ; and
          battery sub -modules indicates that said given bat                 in response to determining that the discharge -related
           tery sub-module is in a discharge -related fault                     fault indication indicates that said given battery
           condition ; and                                                     sub -module is in the discharge - related fault condi
        in response to determining that the discharge -related                  tion , excluding the given battery sub -module from
           fault indication indicates that said given battery                   the selected battery sub -modules such that said given
           sub -module is in the discharge -related fault con                  battery sub -module is electrically disconnected from
           dition, excluding the given battery sub -module                     the common power bus ;
           from the selected battery sub -modules such that               configuring the selected battery sub -modules so that the
           said given battery sub -module is electrically dis                selected battery sub -modules are electrically connected
                                                                             to the common power bus, wherein in response to
          connected from the common power bus ;                              determining that the discharge-related fault indication
     configure the selected battery sub -modules so that the                 indicates that said given battery sub -module is in the
       selected battery sub -modules are electrically con - 15               discharge- related fault condition , the given battery sub
       nected to the common power bus, wherein in                           module is excluded from the selected battery sub
        response to determining that the discharge -related                 modules such that said given battery sub -module is not
        fault indication indicates that said given battery                   electrically connected to the common power bus
        sub -module is in the discharge -related fault condi                whereas the selected battery sub -modules are electri
        tion , the given battery sub-module is excluded from 20             cally connected to the common power bus; and
        the selected battery sub -modules such that said given            charging the selected battery sub -modules that are elec
        battery sub-module is not electrically connected to                  trically connected to the common power bus, wherein
        the common power bus whereas the selected battery                    in response to determining that the discharge -related
        sub -modules are electrically connected to the com                   fault indication indicates that said given battery sub
       mon power bus; and                                          25        module is in the discharge -related fault condition , the
     charge the selected battery sub -modules that are elec                  given battery sub -module is excluded from the selected
        trically connected to the common power bus ,                         battery sub -modules such that said given battery sub
        wherein in response to determining that the dis                      module is not charged whereas the selected battery
        charge - related fault indication indicates that said                sub -modules that are electrically connected to the com
        given battery sub -module is in the discharge - related 30           mon power bus are charged .
        fault condition , the given battery sub -module is                 7 . The method recited in claim 6 , wherein the discharge
        excluded from the selected battery sub -modules such            related fault indication is determined based at least in part on
        that said given battery sub -module is not charged   the given battery sub -module being in a state of discharge
        whereas the selected battery sub -modules that are   for more than a specific amount of time.
        electrically connected to the common power bus are 35 8 . The method recited in claim 6 , wherein the discharge
        charged .                                                       related fault indication is determined by a built- in battery
   2 . The system recited in claim 1, wherein the discharge             management system in the given battery sub -module .
related fault indication is determined based at least in part on           9 . The method recited in claim 6 further comprising
the given battery sub -module being in a state of discharge             determining whether to perform a charge -only or a charge
for more than a specific amount of time.                           40 and -update , including by: in response to determining that the
   3 . The system recited in claim 1 , wherein the discharge -         discharge -related fault indication indicates that said given
related fault indication is determined by a built-in battery          battery sub -module is in the discharge -related fault condi
management system in the given battery sub -module .                    tion , determining to perform the charge - and - update .
   4 . The system recited in claim 1 , wherein the memory is              10. The method recited in claim 6 , wherein :
further configured to provide the processor with instructions 45          the method further includes : in response to determining
which when executed cause the processor to determine                         that the discharge- related fault indication indicates that
whether to perform a charge -only or a charge-and -update ,                  said given battery sub -module is in the discharge
 including by: in response to determining that the discharge                 related fault condition , replacing said given battery
related fault indication indicates that said given battery                   sub -module with a second battery sub -module ; and
sub -module is in the discharge - related fault condition , deter- 50      charging the selected battery sub -modules that are elec
mining to perform the charge- and - update .                                 trically connected to the common power bus includes
  5 . The system recited in claim 1, wherein :                        performing a charge -and -update such that a health
  in response to determining that the discharge -related fault       metric for the second battery sub -module is generated .
     indication indicates that said given battery sub -module      11 . A computer program product, the computer program
     is in the discharge-related fault condition , replacing 55 product being embodied in a non -transitory computer read
     said given battery sub -module with a second battery able storage medium and comprising computer instructions
     sub -module ; and                                                  for:
   charging the selected battery sub -modules that are elec                selecting one or more battery sub -modules from a plural
      trically connected to the common power bus includes                     ity of battery sub -modules to electrically connect to a
     performing a charge -and -update such that a health 60                   common power bus, including by :
     metric for the second battery sub -module is generated .                determining if a discharge-related fault indication for a
   6 . A method, comprising :                                                   given battery sub -module in the plurality of battery
   selecting one or more battery sub -modules from a plural                     sub -modules indicates that said given battery sub
      ity of battery sub -modules to electrically connect to a                 module is in a discharge - related fault condition , and
     common power bus, including by:                            65           in response to determining that the discharge -related
     determining if a discharge -related fault indication for a                 fault indication indicates that said given battery
       given battery sub -module in the plurality of battery                   sub -module is in the discharge -related fault condi
          Case 5:21-cv-02450-NC Document 1-4 Filed 04/06/21 Page 23 of 23


                                                   US 10 ,333,328 B1
                             17                                                                   18
       tion , excluding the given battery sub-module from          based at least in part on the given battery sub -module being
       the selected battery sub -modules such that said given       in a state of discharge for more than a specific amount of
       battery sub -module is electrically disconnected from        time.
       the common power bus ;                                    13 . The computer program product recited in claim 11 ,
  configuring the selected battery sub -modules so that the 5 wherein the discharge -related fault indication is determined
    selected battery sub -modules are electrically connected by a built - in battery management system in the given battery
    to the common power bus, wherein in response to           sub -module .
    determining that the discharge -related fault indication     14 . The computer program product recited in claim 11
     indicates that said given battery sub -module is in the  further  comprising computer instructions for : determining
    discharge -related fault condition, the given battery subh 10 whether
                                                                  including
                                                                            to perform a charge -only or a charge - and -update ,
                                                                             by: in response to determining that the discharge
    module is excluded from the selected battery sub related fault                 indication indicates that said given battery
    modules such that said given battery sub -module is not
                                                                  sub
    electrically connected to the common power bus mining to perform  -
                                                                      module    is  in the discharge -related fault condition, deter
    whereas the selected battery sub -modules      are electri                            the charge -and -update.
    cally connected to the common power huc         and
                                              bus; and         15 15 . The computer program product recited in claim 11 ,
  charging the selected battery sub -modules that are elec        wherein :
    trically connected to the common power bus, wherein             the computer program product further includes computer
     in response to determining that the discharge -related             instructions for: in response to determining that the
     fault indication indicates that said given battery sub              discharge - related fault indication indicates that said
    module is in the discharge -related fault condition , the 20         given battery sub -module is in the discharge -related
     given battery sub -module is excluded from the selected             fault condition , replacing said given battery sub -mod
     battery sub-modules such that said given battery sub               ule with a second battery sub -module ; and
    module is not charged whereas the selected battery                charging the selected battery sub -modules that are elec
    sub-modules that are electrically connected to the com
                                                       com 25           trically connected to the common power bus includes
    mon power bus are charged .                                          performing a charge -and - update such that a health
   12 . The computer program product recited in claim 11 ,              metric for the second battery sub -module is generated .
wherein the discharge- related fault indication is determined
